                 Case 3:20-cv-05572-RSM Document 24 Filed 10/15/20 Page 1 of 5



 1                                                      THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7
           UNITED STATES DISTRICT COURT
 8          FOR THE WESTERN DISTRICT
             OF WASHINGTON, TACOMA
 9
     NW MONITORING LLC, a Delaware limited                     Civil Action No. 3:20-cv-05572-RSM
10
     liability company,
                                                               STIPULATED MOTION AND ORDER
11
                                        Plaintiff,             REGARDING DISCOVERY AND FED. R.
                                                               CIV. P. 26(f) DEADLINES
12
     v.
13
     SUSAN L. HOLLANDER, et al.,
14
                                        Defendants.            Noting Date: October 16, 2020
15
                                  STIPULATED MOTION REGARDING DISCOVERY
16
                                       AND FED. R. CIV. P. 26(f) DEADLINES
17
              All Parties jointly file this Stipulated Motion Regarding Discovery and Fed. R. Civ. P. 26(f)
18
     Deadlines.
19
                                                     BACKGROUND
20
              Plaintiff filed their Complaint (Dkt. 1) on June 16, 2020. On June 23, 2020, the Court issued
21
     an Order Regarding Initial Disclosures, Joint Status Report, and Early Settlement that set the
22
     deadline for the parties to conduct a Rule 26(f) conference as September 8, 2020; the deadline for


                                                                          YOUNGLOVE & COKER, P.L.L.C.
                                                                                  ATTORNEYS AT LAW
     STIP. MOTION & ORDER REGARDING DISCOVERY                                  WESTHILLS II OFFICE PARK
     AND RULE 26(F) DEADLINES – Page 1                                    1800 COOPER POINT RD SW, BLDG 16
                                                                                     PO BOX 7846
     Case No. 3:20-cv-05572-RSM                                            OLYMPIA, WASHINGTON 98507-7846
     20135-001                                                                  FACSIMILE (360) 754-9268
                                                                                 OFFICE@YLCLAW.COM
                                                                                   (360) 357-7791
                 Case 3:20-cv-05572-RSM Document 24 Filed 10/15/20 Page 2 of 5



 1   initial disclosures as September 14, 2020; and the deadline for filing a Combined Joint Status Report

 2   under Rule 26(f) as September 21, 2020 (Dkt. 5).

 3            On August 12, 2020, Defendants Jeffery D. Parkinson, 4319 Consulting, Inc., and the Marital

 4   Community of Parkinson (defendants Parkinson) filed a Motion to Dismiss the complaint under Fed.

 5   R. Civ. P. 12(b)(1) and 12(b)(6) for lack of subject matter jurisdiction and failure to state a claim for

 6   relief, which, if granted, would be dispositive of the Complaint, and noted the motion on the Court’s

 7   calendar for September 11, 2020 (Dkt. 13).

 8            On August 20, 2020, Defendants Susan L. Hollander and the Marital Community Comprised

 9   of Susan L. Hollander (defendants Hollander) filed a Motion for Partial Dismissal of Plaintiff’s

10   Complaint and joined in Defendant Parkinson’s motion to dismiss and noted the motion on the

11   Court’s calendar for September 11, 2020 (Dkt. 16).

12            On August 21, 2020, Defendant Charlene Wolfe (defendant Wolfe) filed a Joinder to the

13   Motion to Dismiss and Partial Motion to Dismiss (Dkt. 17 and 18).

14            On September 8, 2020, plaintiff filed an Opposition by Plaintiff in response to defendants’

15   motion to dismiss and partial motion to dismiss (Dkt. 19, 20, and 21).

16            On September 11, 2020, defendants Parkinson filed a reply in support of their motion to

17   dismiss (Dkt. 23) and defendant Hollander filed a reply in support of their motion for partial

18   dismissal (Dkt. 22).

19            On September 8, 2020, pursuant to an agreed request of counsel, the Court continued the

20   deadlines 45 days. The deadline to conduct a Rule 26(f) conference is now October 16, 2020; the

21   deadline for initial disclosures is now October 23, 2020; and the deadline for filing a Combined Joint

22   Status Report under Rule 26(f) is now October, 30, 2020.



                                                                           YOUNGLOVE & COKER, P.L.L.C.
                                                                                   ATTORNEYS AT LAW
     STIP. MOTION & ORDER REGARDING DISCOVERY                                   WESTHILLS II OFFICE PARK
     AND RULE 26(F) DEADLINES – Page 2                                     1800 COOPER POINT RD SW, BLDG 16
                                                                                      PO BOX 7846
     Case No. 3:20-cv-05572-RSM                                             OLYMPIA, WASHINGTON 98507-7846
     20135-001                                                                   FACSIMILE (360) 754-9268
                                                                                  OFFICE@YLCLAW.COM
                                                                                    (360) 357-7791
                   Case 3:20-cv-05572-RSM Document 24 Filed 10/15/20 Page 3 of 5



 1            Except as set forth above, no other pre-trial deadlines have been requested to date.

 2                                                    MOTION

 3            Pursuant to Local Rule 7(d)(1), the parties jointly move that the Court enter an order as

 4   follows:

 5            1.        The deadline for the parties to conduct a Rule 26(f) conference shall be continued to

 6   the later of December 15, 2020, or fourteen (14) days after the Court issues a ruling on Defendants’

 7   Motions to Dismiss, if anything remains of the action at that time.

 8            2.        The deadline for the Defendants to file their respective Answers to the Complaint

 9   shall be twenty (20) days after the Court issues a ruling on Defendants’ Motions to Dismiss.

10            3.        The deadline for the parties to exchange initial disclosures shall be continued to seven

11   (7) days after the continued Rule 26(f) conference deadline.

12            4.        The deadline for the parties to submit a Joint Status Report to the Court shall be

13   continued to fourteen (14) days after the continued Rule 26(f) deadline.

14   DATED October 15, 2020.                          YOUNGLOVE & COKER, P.L.L.C.

15

16                                                           s/Gregory M. Rhodes
                                                      GREGORY M. RHODES, WSBA #33897
17                                                    Attorney for Defendant Wolfe

18   DATED October 15, 2020.                          PERKINS COIE, LLP

19

20                                                           s/Christian W. Marcelo
                                                      DAVID A. PEREZ, WSBA #43959
21                                                    CHRISTIAN W. MARCELO, WSBA #51193
                                                      Attorneys for Defendants Parkinson and 4319
22                                                    Consulting, Inc.



                                                                              YOUNGLOVE & COKER, P.L.L.C.
                                                                                      ATTORNEYS AT LAW
     STIP. MOTION & ORDER REGARDING DISCOVERY                                      WESTHILLS II OFFICE PARK
     AND RULE 26(F) DEADLINES – Page 3                                        1800 COOPER POINT RD SW, BLDG 16
                                                                                         PO BOX 7846
     Case No. 3:20-cv-05572-RSM                                                OLYMPIA, WASHINGTON 98507-7846
     20135-001                                                                      FACSIMILE (360) 754-9268
                                                                                     OFFICE@YLCLAW.COM
                                                                                       (360) 357-7791
                 Case 3:20-cv-05572-RSM Document 24 Filed 10/15/20 Page 4 of 5



 1   DATED October 15, 2020.                    BEAN LAW GROUP

 2
                                                       s/Matthew J. Bean
 3                                              MATTHEW J. BEAN, WSBA #23221
                                                CODY FENTON-ROBERTSON, WSBA #47879
 4                                              Attorneys for Defendants Hollander, M.D.

 5   DATED October 15, 2020.                    ZEHNDER LAW LLP

 6
                                                       s/John E. Zehnder, Jr.
 7                                              JOHN E. ZEHNDER, WSBA #29440
                                                JOSEPH P. ZEHNDER JR., WSBA #28404
 8                                              Attorneys for Plaintiff NW Monitoring LLC

 9
                                                 ORDER
10
              Pursuant to Stipulated Motion, IT IS SO ORDERED.
11
     DATED this _______ day of October, 2020.
12

13                                                     Ricardo S. Martinez
                                                       United States District Judge
14

15

16

17

18

19

20

21

22



                                                                      YOUNGLOVE & COKER, P.L.L.C.
                                                                              ATTORNEYS AT LAW
     STIP. MOTION & ORDER REGARDING DISCOVERY                              WESTHILLS II OFFICE PARK
     AND RULE 26(F) DEADLINES – Page 4                                1800 COOPER POINT RD SW, BLDG 16
                                                                                 PO BOX 7846
     Case No. 3:20-cv-05572-RSM                                        OLYMPIA, WASHINGTON 98507-7846
     20135-001                                                              FACSIMILE (360) 754-9268
                                                                             OFFICE@YLCLAW.COM
                                                                               (360) 357-7791
                 Case 3:20-cv-05572-RSM Document 24 Filed 10/15/20 Page 5 of 5



 1                                          CERTIFICATE OF SERVICE

 2
              I hereby certify that on the 15th day of October, 2020, I electronically filed the foregoing with
 3
     the Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
 4
     following:
 5
                                      John E. Zehnder, Jr. and Joseph P. Zehnder
 6                                                 Zehnder Law LLP
                                                 Attorneys for Plaintiff
 7                                Email: johnz@zehnderllp.com and joez@zehnderllp.com

 8                                  Matthew J. Bean and Cody Fenton-Robertson
                                                   Bean Law Group
 9                                    Attorneys for Defendant Susan L. Hollander
                             Email: matt@beanlawgroup.com and cody@beanlawgroup.com
10
                                    Christian W. Marcelo and David A. Perez
11                                                Perkins Coie LLP
                                    Attorneys for Defendant Jeffery D. Parkinson
12                         Email: CMarcelo@perkinscoie.com and DPerez@perkinscoie.com

13            DATED this 15th day of October, 2020.

14                                                           /s Angie Dowell
                                                      Angie Dowell, Paralegal
15                                                    Younglove & Coker, P.L.L.C.

16

17

18

19

20

21

22



                                                                            YOUNGLOVE & COKER, P.L.L.C.
                                                                                    ATTORNEYS AT LAW
     STIP. MOTION & ORDER REGARDING DISCOVERY                                    WESTHILLS II OFFICE PARK
     AND RULE 26(F) DEADLINES – Page 5                                      1800 COOPER POINT RD SW, BLDG 16
                                                                                       PO BOX 7846
     Case No. 3:20-cv-05572-RSM                                              OLYMPIA, WASHINGTON 98507-7846
     20135-001                                                                    FACSIMILE (360) 754-9268
                                                                                   OFFICE@YLCLAW.COM
                                                                                     (360) 357-7791
